March 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 ANTONIO STEVEN FERNANDEZ, Appellant

NO. 14-12-00856-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The court orders the judgment AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Antonio Steven Fernandez.
      We further order this decision certified below for observance.